Title: To John Adams from James Lovell, 14 November 1777
From: Lovell, James
To: Adams, John


     
      Dear sir
      14 Novr. 1777 Yk Town
     
     Tho I must refer you as well as Mr. Hancock to what I have written to Mr. S. Adams relative to the Business in Congress,and also omit at present general chit chat of Men Women and Things, yet one little Peice of History which is peculiarly adapted to your improving Fancy I must put down. Mr. Hancock’s Waggoner who went with Mrs. Hancock to Boston, after his Return to Germantown his Home fancied to visit his Parents in Philadelphia where he was pointed out by one Corey a Breeches maker and put under Guard but by the Intercession of one of the Allen’s who had been schoolmate with him, and who mentioned that the mans Circumstances obliged him to work for Mr. Hancock as well as any other who might incline to employ him. Mr. Laurens asked the Waggoner if he was in Philadelphia when the Defeat of Count Dunop was reported there first; he answered yes, and, that the Hessians were exceedingly cast down. He turned his Eye to a Table and asked the President whether the large book upon it was a Bible; on being answered yes, he turned to the 2d. Part of the 44th. Psalm and read the Poetry which he declared the Hessians sang on meeting their surviving Chief. The President bid him remember that it was a Bible in his Hand; and also asked him if he would take his Oath. The man replied that he would not swear he heard them sing, but he would swear that one or two Officers read those verses in the Guard Room as the verses which the Hessians had been solemnly singing.
     They must be deeply touched indeed to make a religious Ceremony and openly therein avow their disgrace.
     It is said they are mighty Biblemen each being Possessor of one.
     My Head snaps with writing and the two Fouquets are chattering French at my Elbow in the Board of War Room. Therefore I conclude yr. affectionate obliged
     
      James Lovell
     
     
      P.S. I should not have kept my regards for your Lady to be presented in a postscript, if I was not bent upon following them with Something adequate to a downright Execration of the Enemies of my Country and the Liberties of mankind. May no one such ever feel a fiftieth Part of your delicate domestic Enjoyments.
     
     J L
    